IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


ROBERT D. RANGER,                         : No. 72 WM 2014
                                          :
                      Petitioner          :
                                          :
                                          :
             v.                           :
                                          :
                                          :
BLAIR COUNTY COMMON PLEAS                 :
COURT,                                    :
                                          :
                      Respondent          :


                                       ORDER


PER CURIAM
      AND NOW, this 6th day of November, 2014, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED. See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (hybrid

representation not permitted). The Prothonotary is DIRECTED to forward the filings to

counsel of record.